Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 1/30/20 are acceptable to the examiner.
Claim Objections
Claims 12, 17-18 objected to because of the following informalities:  Claims 17-18 depending on claim 15 each set forth language “the at least one Bluetooth speaker”.  This language is not consistent with the phrase “the Bluetooth speaker as set forth in claim 15.  It appears that claims 17-18 should depend upon claim 16 to provide consistent terminology of the claimed arrangement. Similar inconsistent terms are used between claims 12 and 8/1. Also, the relationship of “the cover”  as set forth in claim 12 with the other elements of the claimed vehicle headrest is not adequately provided.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 9,998,818 B1).
Re claim 16:  Mitchell teaches vehicle headrest assembly comprising:
a housing operatively coupleable to a vehicle seat back (structure features within the headrest (200) as depicted in figure 21 when used in combination with a seatback (figure 5);
a cover at least partially surrounding the housing (those covering portions (210, 201, 202, 203) that are placed on the outside of the housing of headrest);
a dock attached to the housing (those recessed portions (204/206/207/209) used for docking (column 5, lines 48-50); and
at least one Bluetooth speaker (101/102) along with discussion in column 10, line 63 – column 11, line 6 allowing a wireless Bluetooth connection) configured to be selectively coupled and de-coupled from the dock for providing detachable electrical communication therebetween (note discussed electrical communications discussed in column 8, lines 10 – 31).
Re claim 19:  Mitchell teaches a vehicle headrest assembly (see discussion in abstract) comprising:
a housing (200) operatively coupleable to a vehicle seat back (503);
at least one Bluetooth speaker ((100), column 7, lines 32-39 and column 11, lines 1-6) including a first coupling part (at least portions 103/104);

Re claim 20: note the headphone speaker arrangement includes two speakers (101 and 102)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, III et al. (US 2019/0014415 A1) in view of Mitchell (US 9,998,818 B1).
Re claim 19: White, III et al. teaches a headrest assembly (figure 3) comprising:
a housing (upper portion of seat back cushion (40) that is coupleable to a seat back (lower portion of cushion (40);
at least one Bluetooth speaker (70) including a coupling part (at least bottom portion of the speaker housing that contacts insert forming space (50) 
a second coupling part (the contact part that forms space (5) that makes contact with the speaker when inserted) with this coupling allowing for a selective couple and decoupled arrangement between the speaker and the insert space, for example in an event of cold or rainy weather (paragraph [0006]). Note also White, III et al. teaches that 
Re claim 20: White, III et al. teaches a single speaker used in a headrest.  Note the teaching of Mitchell includes the use of two speakers (101/102) for headphone listening of audio.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the single speaker taught in White, III et al. with a multiple speaker arrangement as taught by Mitchell to predictably provide a way of headphone listening of audio.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Claims 1-5, 8-9, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1).
Re claim 1:  Mitchell teaches a vehicle headrest assembly comprising:
a housing (200) operatively coupleable to a vehicle seat back (figure 5); and

Re claim 2: note in Mitchell, that is at least one aperture (in the form of indentation (206) to receive a portion of the Bluetooth speaker.  
Re claim 3: note in Mitchell, aperture (206) is round in shape and receives the speaker having a cylindrical shape that matches the aperture shape.
Re claim 4: note docking state as discussed in column 5, lines 1-4, 48-51
 with electrical communications therebetween as discussed in column 7, lines 32-43 ad column 8, lines 10-31 of Mitchell.
Re claim 5: see Mitchell column 7, lines 34-39
Re claim 8: see Mitchell, first coupling part (101/102/103/104) that is fixed to the speaker(s) and second coupling part (204/207/206) fixed to the housing used to secure the speaker(s) to the housing.
Re claim 9: note coupling part (204/207) comprise detents
Re claim 12: note in Mitchell, at least (cover portion (201/202) include apertures (206) in which a second coupling part (102/102) is used to secure the speaker to the aperture 
Re claim 13:  see discussion in Mitchell, column 5, lines 40-61 teaching a substantially flush arrangement between a cover (outside portion of the headrest housing) and the speakers when attached.  This teaching of “substantially flush” is a broad enough wording to satisfy as claimed a (flush configuration)
Re claim 14: the teaching of “substantially flush” as discussed in Mitchell is a broad enough wording to satisfy as set forth a (recessed configuration)
Re claim 15: note in Mitchell each of speaker housings (101 and 102) are considered modules as set forth with each of these modules being able to be separately and independently attached and removed from the housing, due to flex provided by band (103)  
Re claim 17: note in Mitchell there can be two Bluetooth speakers (107)
Re claim 18: see arrangement of figures 3A, 3C of Mitchell teaching at least one Bluetooth speaker that is located within an aperture of the cover.  
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1) as applied to claims1-5, 8-9, 12-15, 17 and 18 above, and further in view of Mitchell (US 10/070,225 B1).
Re claim 6:  the teaching of Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1) is discussed above and incorporated herein.  This combination does not teach as set forth in claim 6 the use of the dock to provide signals to by reproduced by the speaker.  Mitchel (‘225) teaches in a similar environment to use the dock as claimed (see discussion in column 13, lines 8-45) to allow multiple people to hear the audio at the same time.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a teaching of Mitchell (‘225) into the arrangement of Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1) as applied to predictably provide a way of allowing multiple people to hear the audio at the same time.  Therefore, the claimed subject matter would have been obvious before the filing of the invention.
11. 	Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1) as applied to claims 1-5, 8-9, 12-15, 17 and 18 above, and further in view of Chandramohan et al. (US 2017/0094399 A1).
Re claim 7:  The teachings of Mitchell in view of Rajasekaran is discussed above and incorporated herein.  This combination does not teach the “pairing” limitation as set forth.  Chandramohan et al. teaches in a similar environment this limitation (for example paragraphs [0021, 0133, 0137 and 0277] to initiate a paring by a synchronous signal from the dock (trigger the processor to start a pairing when the dock (casing contains the speakers and the lid is open) so that sounds from an external device can be reproduced by the speaker(s).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature as taught by 
Re claim 11:  The teachings of Mitchell in view of Rajasekaran is discussed above and incorporated herein.  This combination does not teach the use of a magnet the secure the speaker to the housing. Chandramohan et al. teaches such a feature, (see figure 3 along with paragraph [0141] the use of a magnet (130) to secure the speakers to the housing.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Mitchell in view of Rajasekaran to predictably provide a way of securing the speakers use to the housing.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
12. 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 9,998,818 B1) in view of Rajasekaran (US 10,063,959 B1) as applied to claims 1-5, 8-9, 12-15, 17 and 18 above, and further in view of Kapolnek et al. (US 10,477,303 B1).
Re claim 10:  The teachings of Mitchell in view of Rajasekaran is discussed above and incorporated herein.  This combination does not teach the use of latch to secure the speaker as set forth.  Kapolnek et al. teaches in figure 26 and column 10, lines 4-15 that mechanical latches (clamping units) are used to attach a wireless speaker to a housing (head rest post) which is coupled to a seat back allowing for adjustable positioning of the speakers to a housing and therefor the speaker with respect to a listener using the seat.   It would have been obvious to one of ordinary skill in the art before the filing of 
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/28/22